EXHIBIT 99.3 FEDERAL DEPOSIT INSURANCE CORPORATION Washington, D.C. 20429 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2007 Certificate Number 14028 FIRST GUARANTY BANK (Exact name of registrant as specified in its charter) Louisiana 72-0201420 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification Number) 400 East Thomas Street Hammond, Louisiana 70401 (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Securities registered pursuant to Section 12(B) of the Act: None Securities registered pursuant to Section 12(G) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1 par value per share None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes [X]No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] As of June 30, 2007, 5,559,644 shares of $1 par value common stock were issued and outstanding. ADDITIONAL INFORMATION FIRST GUARANTY BANK (the "Bank") is subject to the informational requirements of the Securities Exchange Act of 1934 and in accordance therewith files periodic reports, proxy statements and other information with the Federal Deposit Insurance Corporation (the "FDIC"). Such reports, proxy statements and other information can be inspected and copied at the public reference facilities maintained by the FDIC at 550 Seventeenth Street, N.W., Washington, DC 20429. Copies of such material can be obtained by mail from the Public Reference Branch of the FDIC at 550 Seventeenth Street, N.W., Washington, DC 20429 at prescribed rates. 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements STATEMENTS OF CONDITION (in thousands, except share data) June 30, December 31, 2007 2006 Assets (unaudited) Cash and cash equivalents: Cash and due from banks $ 21,233 $ 17,893 Interest-bearing demand deposits with banks 47 131 Federal funds sold 1,204 6,793 Cash and cash equivalents 22,484 24,817 Interest-bearing time deposits with banks 2,188 2,188 Investment securities: Available for sale, at fair value 116,152 111,353 Held to maturity, at cost (estimated fair value of $45,084 and $45,614, respectively) 46,718 46,999 Investment securities 162,870 158,352 Federal Home Loan Bank stock, at cost 993 2,264 Loans held for sale 2,449 1,049 Loans, net of unearned income 525,520 507,195 Less: allowance for loan losses 6,974 6,675 Net loans 518,546 500,520 Intangible assets, net 393 456 Premises and equipment, net 13,808 13,593 Other real estate, net 357 2,540 Accrued interest receivable 5,206 5,378 Other assets 3,618 3,330 Total Assets $732,912 $714,487 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $127,789 $122,540 Interest-bearing demand 201,700 185,308 Savings 39,631 41,161 Time 273,163 277,284 Total deposits 642,283 626,293 Short-term borrowings 19,588 6,584 Accrued interest payable 3,370 3,070 Long-term borrowings 2,816 17,984 Other liabilities 2,266 1,353 Total Liabilities 670,323 655,284 Stockholders' Equity Common stock: $1 par value - authorized 100,000,000 shares; issued and outstanding 5,559,644 shares 5,560 5,560 $5 par value - authorized 600,000 shares; no shares issued and outstanding - - Surplus 26,459 26,459 Retained earnings 31,580 28,089 Accumulated other comprehensive loss (1,010 ) (905 ) Total Stockholders' Equity 62,589 59,203 Total Liabilities and Stockholders' Equity $732,912 $714,487 See Notes to Financial Statements. 3 STATEMENTS OF INCOME (unaudited, in thousands, except share and per share data) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Interest Income: Loans (including fees) $11,155 $9,860 $21,656 $19,223 Loans held for sale 55 3 71 10 Deposits with other banks 22 23 45 46 Securities (including FHLB stock) 2,172 2,472 4,474 4,845 Federal funds sold 129 13 248 33 Total Interest Income 13,533 12,371 26,494 24,157 Interest Expense: Demand deposits 1,626 1,287 3,285 2,503 Savings deposits 55 38 105 73 Time deposits 3,113 2,647 6,220 5,240 Borrowings 201 626 475 958 Total Interest Expense 4,995 4,598 10,085 8,774 Net Interest Income 8,538 7,773 16,409 15,383 Provision for loan losses 421 1,758 608 2,588 Net Interest Income after Provision for Loan Losses 8,117 6,015 15,801 12,795 Noninterest Income: Service charges, commissions and fees 953 912 1,835 1,734 Net losses on sale of securities (162 ) - (228 ) - Net gains on sale of loans 38 2 76 22 Other 263 212 552 505 Total Noninterest Income 1,092 1,126 2,235 2,261 Noninterest Expense: Salaries and employee benefits 2,311 1,941 4,591 3,862 Occupancy and equipment expense 616 572 1,235 1,183 Net cost (income) from other real estate & repossessions 158 (436 ) 424 (376 ) Other 1,967 2,001 3,831 3,964 Total Noninterest Expense 5,052 4,078 10,081 8,633 Income Before Income Taxes 4,157 3,063 7,955 6,423 Provision for income taxes 1,432 1,048 2,740 2,198 Net Income $2,725 $2,015 $5,215 $4,225 Per Common Share: Earnings $0.49 $0.36 $0.94 $0.76 Cash dividends paid $0.16 $0.15 $0.31 $0.30 Weighted Average Common Shares Outstanding 5,559,644 5,559,644 5,559,644 5,559,644 See Notes to Financial Statements 4 STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (in thousands, except per share data) Accumulated Common Common Other Stock Stock Retained Comprehensive $1 Par $5 Par Surplus Earnings Loss Total Balance December 31, 2005 $5,076 $2,416 $24,527 $22,622 ($718 ) $53,923 Net income - - - 4,225 - 4,225 Reclassification of $5 par value into $1 par value (1) 484 (2,416 ) 1,932 - - - Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - (1,620 ) (1,620 ) Comprehensive income 2,605 Cash dividends on common stock ($0.30 per share) - - - (1,667 ) - (1,667 ) Balance June 30, 2006 (unaudited) $5,560 $ - $26,459 $25,180 ($2,338 ) $54,861 Balance December 31, 2006 $5,560 $ - $26,459 $28,089 ($905 ) $59,203 Net income - - - 5,215 - 5,215 Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - (105 ) (105 ) Comprehensive income 5,110 Cash dividends on common stock ($0.31 per share) - - - (1,724 ) - (1,724 ) Balance June 30, 2007 (unaudited) $5,560 $ - $26,459 $31,580 ($1,010 ) $62,589 (1)To effect a reclassification combining the $5 par value common stock with the $1 par value common stock, approved by the Bank's shareholders on May 18, 2006. See Notes to Financial Statements 5 STATEMENTS OF CASH FLOWS (unaudited, in thousands) Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net income $5,215 $4,225 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 608 2,588 Depreciation and amortization 58 811 Loss on sale of securities 228 - Gain on sale of assets (76 ) (10 ) ORE writedowns and loss (gain) on disposition 294 (512 ) FHLB stock dividends (55 ) (55 ) Net increase in loans held for sale (1,400 ) (512 ) Change in other assets and liabilities, net 1,183 (1,463 ) Net Cash Provided By Operating Activities 6,055 5,072 Cash Flows From Investing Activities Proceeds from maturities and calls of HTM securities 275 319 Proceeds from maturities, calls and sales of AFS securities 254,609 449 Funds invested in AFS securities (259,309 ) (10,980 ) Proceeds from sale of Federal Home Loan Bank stock 1,326 - Funds invested in Federal Home Loan Bank stock - (1,829 ) Net increase in loans (19,258 ) (21,644 ) Purchases of premises and equipment (644 ) (371 ) Proceeds from sales of other real estate owned 2,512 1,624 Net Cash Used In Investing Activities (20,489 ) (32,432 ) Cash Flows From Financing Activities Net increase (decrease) in deposits 15,990 (13,613 ) Net increase in federal funds purchased and short-term borrowings 13,003 28,372 Proceeds from long-term borrowings - 20,000 Repayment of long-term borrowings (15,168 ) (12,125 ) Dividends paid (1,724 ) (1,667 ) Net Cash Provided By Financing Activities 12,101 20,967 Net Decrease In Cash and Cash Equivalents (2,333 ) (6,393 ) Cash and Cash Equivalents at the Beginning of the Period 24,817 28,451 Cash and Cash Equivalents at the End of the Period $22,484 $22,058 Noncash Activities: Loans transferred to foreclosed assets $623 $3,853 Cash Paid During The Period: Interest $9,785 $8,048 Income taxes $3,000 $4,390 See Notes to Financial Statements 6 NOTES TO FINANCIAL STATEMENTS 1. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. These financial statements and the footnotes thereto should be read in conjunction with the annual financial statements for the year ended December 31, 2006. In the opinion of management, the accompanying unaudited financial statements contain all adjustments necessary for a fair presentation of the financial statements. Those adjustments are of a normal recurring nature. The results of operations for the three-month period ended June 30, 2007 are not necessarily indicative of the results expected for the full year. 2. Loans and Allowance for Loan Losses Loans at June 30, 2007 (unaudited) and December 31, 2006 were as follows: June 30, December 31, 2007 2006 (in thousands) Real estate $410,142 $413,319 Agricultural 21,323 16,359 Commerical and industrial 74,547 59,072 Consumer and other 19,875 18,880 Total loans before unearned income 525,887 507,630 Less: unearned income (367 ) (435 ) Total loans after unearned income $525,520 $507,195 Changes in the allowance for loan losses for the three months ended June 30, 2007 (unaudited) and the year ended December 31, 2006 are as follows: June 30, December 31, 2007 2006 (in thousands) Balance beginning of period $6,675 $7,597 Provision charged to expense 608 4,419 Loans charged off (612 ) (5,888 ) Recoveries 303 547 Allowance for loan losses $6,974 $6,675 In the first six months of 2007, the provision charged to expense totaled $608,000. The decrease in the provision was due to an elevated provision in 2006 primarily for home mortgage loans that involved irregularities. See Note 3 for additional information. The loans charged off during 2007, totaling $612,000, also reflected a decrease due to elevated numbers in 2006 primarily associated with the home mortgage loans. 3. Mortgage Loans In 2005, the Bank discovered mortgage loans and commitments originated in one branch which involved irregularities that suggest that many of these mortgage loans had been made against overvalued collateral on the basis of misleading loan applications. As of December 31, 2006 the aggregate principal balance on these loans was approximately $2.5 million. The allowance for loan losses to provide for any potential future losses relating to these 11 remaining home mortgage loans totaled $206,000. For the year ended December 31, 2006, the Bank charged off approximately $4.6 million as a result of these mortgage loans. As of June 30, 2007 the aggregate principal balance on these loans was approximately $1.4 million. At June 30, 2007, the Bank allocated $351,000 of the $7.0 million allowance for loan losses in order to provide for potential losses relating to the four remaining home mortgage loans. 4. Income Taxes On January 1, 2007, the Bank adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with SFAS No. 109, Accounting for Income Taxes, and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Bank does not believe it has any unrecognized tax benefits included in its financial statements. The Bank has not had any settlements in the current period with taxing authorities, nor has it recognized tax benefits as a result of a lapse of the applicable statute of limitations. The Bank recognizes interest and penalties accrued related to unrecognized tax benefits in noninterest expense. During the quarters ended June 30, 2007 and 2006, the Bank has not recognized any interest or penalties in its financial statements, nor has it recorded an accrued liability for interest or penalty payments. At this time, no tax years are under examination. With few exceptions, the bank is no longer subject to U.S. federal, state or local income tax examinations for years before 2003. 7 5. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. This Statement defines fair value, established a framework for measuring fair value in generally accepted accounting principles (GAAP) and expands disclosures about fair value measurement.The Statement is effective for the financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Bank anticipates that the adoption of SFAS No. 157 will not have a material impact on the Bank’s financial position or results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 provides the Bank with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements to facilitate reporting between companies.The fair value option established by this Statement permits the Bank to choose to measure eligible items at fair value at specified election dates.The Bank shall then report unrealized gains and losses on items for which the fair value option has been elected in earnings at each reporting date subsequent to implementation.The Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Bank is currently evaluating the effect the standard will have on its results of operations and financial condition. 6. Bank Mergers First Guaranty Bank and Homestead Bancorp, Inc. (OTC: HSTD.PK), parentcompany for Homestead Bank, entered into a definitive agreement on January 4, 2007 pursuant to which Homestead Bancorp will be acquired for approximately $13 million in cash. At December 31, 2006, total assets of Homestead Bancorp, Inc. were $131.5 million, including $71.0 million in total loans and $51.3 million in investment securities. Total deposits at such date were $70.2 million and stockholders’ equity totaled $10.5 million. Prior to completion of the acquisition, it is anticipated that First Guaranty Bancshares, Inc., currently a wholly-owned subsidiary of First Guaranty Bank, will become the registered bank holding company of First Guaranty Bank pursuant to a share exchange transaction that has previously been approved by the shareholders of First Guaranty Bank. Following the holding company formation, First Guaranty Bancshares will accomplish the acquisition of Homestead Bancorp by virtue of the merger of a wholly-owned subsidiary of First Guaranty Bancshares with and into Homestead Bancorp. Under the terms of the agreement, First Guaranty Bancshares will acquire all of the issued and outstanding shares of common stock of Homestead Bancorp for the cash purchase price of $17.60 per share. In addition, each outstanding and unexercised option to acquire a share of common stock of Homestead Bancorp will be converted into the right to receive cash in an amount equal to $17.60 less the exercise price of such option. The transaction has been approved by the board of directors of First Guaranty Bank, First Guaranty Bancshares and Homestead Bancorp as well as certain bank regulatory authorities in the United States and the merger is expected to close on July 30, 2007. 7. Holding Company On March 16, 2007, First Guaranty Bank submitted an Application to the Board of Governors of the Federal Reserve System filed on Form FR Y-3. This Application requests permission to form a bank holding company with respect to First Guaranty Bank, Hammond, Louisiana. The holding company seeks to acquire 100% of the shares of First Guaranty Bank, thereby becoming a one bank holding company. All shareholders of First Guaranty Bank will become shareholders of the holding company. The acquisition will be accomplished by means of a share exchange under the Louisiana Banking Law and the Louisiana Business Corporation Law, pursuant to which, having received the requisite vote of the shareholders of the Bank, the outstanding shares of the Bank will be exchanged for shares of the holding company on a share for share basis. The Federal Reserve Bank approved the application of First Guaranty Bancshares, Inc. to become a bank holding company by acquiring First Guaranty Bank. The consummation is expected to occur on July 27, 2007. 8. Subsequent Events In July 2007, First Guaranty Bank obtained two $10 million letters of credit from the Federal Home Loan Bank of Dallas. These advances were obtained to collateralize public funds, therefore releasing securities currently pledged and increasing the bank’s liquidity position. Also in July 2007, the Bank signed a Final Release and Settlement Agreement with BankInsurance, Inc., the Bank’s insurance company, for a claim made by the Bank under the Financial Institution Bond for the suspected fraudulent mortgage loans (see Note 3). Under this Release and Agreement, the Bank will receive $1.1 million. After attorney fees and expenses, the Bank will record a loan recovery totaling $742,000 in July 2007. 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following management discussion and analysis is intended to highlight the significant factors affecting the Bank's financial condition and results of operations presented in the financial statements included in this Form 10-Q. This discussion is designed to provide readers with a more comprehensive view of the operating results and financial position than would be obtained from reading the financial statements alone. Reference should be made to those statements for an understanding of the following review and analysis. The financial data for the six months ended June 30, 2007 and 2006 have been derived from unaudited financial statements and include, in the opinion of management, all adjustments (consisting of normal recurring accruals and provisions) necessary to present fairly the Bank's financial position and results of operations for such periods. Second Quarter of 2007 Overview First Guaranty Bank is a commercial bank headquartered in Hammond, Louisiana with 16 branch offices located in southeast, southwest and north Louisiana. The Bank offers a range of lending services, including commercial business, real estate and consumer loans to businesses, individuals and other organizations located throughout our markets. We complement our lending operations with an array of retail deposit products and fee-based services to support our clients. While offering our customers the breadth of products typically found at larger institutions, we employ a community banking strategy that emphasizes local decision-making authority and superior customer service. We believe our focus on customer relationships allows us to compete effectively within our markets and provides us a competitive advantage as we expand both within our existing markets and into new markets. Financial highlights for the second quarter of 2007 are as follows: * Net income for the second quarter of 2007 and 2006 was $2.7 million and $2.0 million with earnings per common share of $0.49 and $0.36, respectively. Net income was $5.2 million and $4.2 million for the six month periods ending June 30, 2007 and 2006, respectively. Earnings per common share was $0.94 and $0.76 for the six month periods ending June 30, 2007 and 2006, respectively. * Net interest income for the second quarter of 2007 and 2006 was $8.5 million and $7.8 million while year-to-date net interest income was $16.4 million and $15.4 million, respectively. The net yield on interest-earning assets increased to 4.8% for the six month period ended June 30, 2007 compared to 4.5% for the same period ended June 30, 2006. * The provision for loan losses for the second quarter of 2007 was $421,000 compared to $1.8 million for the second quarter of 2006. The provision for loan losses was $608,000 for the six month period ending June 30, 2007 compared to $2.6 million for the same period in 2006. The decrease in the provision is primarily attributable to additional reserves in 2006 for home mortgage loans that involved some irregularities. See Footnote 3 for additional information. * Noninterest income for the second quarter of 2007 was $1.1 million, down $34,000 when compared to the second quarter of 2006. Noninterest income was $2.2 million and $2.3 million for the six month periods ending June 30, 2007 and 2006, respectively. * Noninterest expense for the second quarter of 2007 was $5.1 million, up $974,000 when compared to the second quarter of 2006. For the first six months of 2007, noninterest expense totaled $10.1 million, up $1.4 million from the same six month period ended in 2006. Included is an increase of $729,000 in salaries and employee benefits and an increase of $800,000 in the net cost of other real estate and repossessions. * Total assets at June 30, 2007 were $732.9 million, up $18.4 million from $714.5 million at December 31, 2006. * Loans, net of unearned income at June 30, 2007 were $525.5 million, up 3.6% or $18.3 million from $507.2 million at December 31, 2006. * Other real estate decreased $2.2 million from December 31, 2006 to June 30, 2007 primarily due to the foreclosure and sale of properties relating to the home mortgage loans discussed in Note 3. * Total deposits were $642.3 million at June 30, 2007, up 2.6% or $16.0 million from December 31, 2006. * Return on average assets for the six month periods ended June 30, 2007 and 2006 were 1.46% and 1.19%, respectively and return on average equity for the same periods were 17.01% and 15.44%. * The Bank is still considered “well capitalized” with a leverage ratio of 8.56% at June 30, 2007 compared to 8.16% at December 31, 2006. 9 Material Changes in Financial Condition Securities The securities portfolio totaled $162.9million at June 30, 2007 and consisted principally of U.S. Government Agencies, mortgage-backed obligations, collateralized mortgage obligations, corporate debt securities, mutual funds or other equity securities and other debt securities. The portfolio provides the Bank with a relatively stable source of income and provides a balance to interest rate and credit risks as compared to other categories of the balance sheet. At June 30, 2007,28.13% of the Bank’s securities (excluding FHLB stock) mature in less than one year.This includes $30.2 million in discount notes that are being used solely for pledging purposes. When excluding these securities, only 11.76% of the Bank’s securities mature in less than one year. Securities with maturity dates over 15 years totaled 6.34% of the total portfolio or 7.79% of the portfolio after backing out the discount notes for pledging. The average maturity of the securities portfolio was 6.98 years. As of June 30, 2007, securities totaling $116.2 million were classified as available for sale and $46.7million were classified as held to maturity. Management periodically assesses the quality of the Bank’s investment holdings using procedures similar to those used in assessing the credit risks inherent in the loan portfolio. At June 30, 2007, it is management’s opinion that the Bank held no investment securities which bear greater than the normal amount of credit risk as compared to similar investments and that no securities were recorded at greater than their recoverable value. Average securities as a percentage of average interest-earning assets were 23.29% for the six-month period endedJune 30, 2007 and 26.36 % for the same period of 2006. All securities held by the Bank at June 30, 2007 qualified as pledgeable securities, except $7.4 million of debt securities and $1.5 million of equity securities. Securities pledged at June 30, 2007 totaled $153.7 million. Loans Loans are the Bank’s primary use of the Bank’s financial resources and represent the largest component of earning assets. There are no significant concentrations of credit to any borrower or industry. A significant portion of the portfolio is secured primarily or secondarily by real estate and the portfolio remains highly diversified. The Bank’s net loan portfolio at June 30, 2007 totaled $518.5 million, an increase of approximately $18.0 million from the December 31, 2006 level of $500.5 million. Net loans represented 81.1% of deposits at June 30, 2007 compared to 80.1% of deposits at December 31, 2006.Fixed rate loans decreased from $247.2 million or 48.74% of the total loan portfolio at the end of 2006 to $226.3 million or 43.1% of the total loan portfolio as of June 30, 2007. Loan charge-offs totaling $612,000were taken during the first six months of 2007 compared to $2.1 million during the same period of 2006. The Bank had recoveries of $303,000 and $409,000 during the first six month period of 2007 and 2006, respectively. The decreases in charge-offs in 2007 are primarily related to elevated activity in 2006 due to the home mortgage loans discussed in Note 3. Deposits Managing the mix and pricing the maturities of deposit liabilities is an important factor affecting the Bank’s ability to maximize its net interest margin. The strategies used to manage interest-bearing deposit liabilities are designed to adjust as the interest rate environment changes. In this regard, management of the Bank regularly assesses its funding needs, deposit pricing and interest rate outlooks. From December 31, 2006 to June 30, 2007, the Bank’s total deposits increased $16.0 million. Interest-bearing deposits increased by $10.7 million and noninterest-bearing deposits increased $5.3 million. Of this deposit increase, $16.4 million was from an increase in public fund deposits primarily in NOW public fund accounts. Personal and business interest-bearing deposits decreased $6.5 million, while personal and business noninterest-bearing deposits increased $6.1 million. Average noninterest-bearing deposits decreased to $125.3 million for the six-month period ended June 30, 2007 from $131.2 million for the six-month period endedJune 30, 2006. Average noninterest-bearing deposits represented 19.6% and 21.3% of average total deposits for the six-month periods ended June 30, 2007 and 2006, respectively. As the Bank endeavors to maintain a strong net interest margin and improve earnings, attracting core noninterest-bearing deposits will remain a primary emphasis. Management will continue to evaluate and update the Bank’s product mix in its efforts to attract additional core customers. The Bank currently offers a number of noninterest-bearing deposit products that are competitively priced and designed to attract and retain customers with primary emphasis on core deposits. Borrowings The Bank maintains borrowing relationships with other financial institutions as well as the Federal Home Loan Bank (“FHLB”) on a short- and long-term basis to meet its liquidity needs. The average amount of borrowings as of June 30, 2007 was $14.1 million compared to $42.7 million as of June 30, 2006. The Bank also had $65.0 million in FHLB letters of credit outstanding obtained solely for collateralizing public deposits. Equity Total equity increased to $62.6 million as of June 30, 2007 from $59.2 million as of December 31, 2006. The increase in stockholders’ equity primarily results from 2007 year-to-date net income of $5.2 million less $1.7 million in quarterly dividend payments and $105,000 for the change in unrealized loss on available for sale securities. Cash dividends paid were $0.31 and $0.30 per share for the six month periods ending June 30, 2007 and 2006, respectively. Credit Risk Management Credit risk is inherent in each financial institution's loan and investment portfolio. In an effort to minimize credit risk, the Bank utilizes an extensive credit administration network, including specific lending authorities for each loan officer, a system of loan committees to review and approve loans, and an internal loan review and credit quality rating system. This network assists in the evaluation of the quality of new loans and in the early identification of problem or potential problem credits and provides information to aid management in determining the adequacy of the allowance for loan losses. 10 Provision and Allowance for Loan Losses The Bank maintains its allowance for loan losses at a level it considers sufficient to absorb potential losses embedded in the loan portfolio. The allowance is increased by the provision for anticipated loan losses as the well as recoveries of previously charged-off loans and is decreased by loan charge-offs. The provision is the necessary charge to current expense to provide for current loan losses and to maintain the allowance at an adequate level commensurate with Management's evaluation of the risks inherent in the loan portfolio. Various factors are taken into consideration when the Bank determines the amount of the provision and the adequacy of the allowance. These factors include but are not limited to: *
